Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-10 are currently pending in the instant application.  Claim 1 is objected and claims 2-10 are rejected in this Office Action.
I.	Priority
The instant application claims benefit of Foreign Application TAIWAN 108101238, filed on January 11, 2019. 
II.	Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant application.


III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 2 recites the limitation “containing the anthracene materials” which is an independent claim but there is no mention of an anthracene materials previously in the claims.  Therefore it is unclear what “anthracene materials”, Applicants are referring to in claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 recite the limitation “A method for manufacturing the anthracene materials” which is an independent claim but there is no mention of an anthracene materials previously in the claims.  Therefore it is unclear what “anthracene materials”, Applicants are referring to in claims 8-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the essential steps required for preparing the final product of “anthracene materials” which according to the specification is the compound of formula 1.  The compound of formula 1 is not present in the method claims and a step showing that the compound of formula 1 is obtained as the final product is not present in the method claims.  To overcome the rejection, Applicants are suggested to amend claims 8 and 9 to include that “anthracene materials” are the compounds of formula 1 and add a steps showing that the compounds of formula 1 are obtained from the method. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the essential steps required for preparing the final product of “anthracene materials” which according to the specification is the compound of formula 1. The product in the equation in claim 10 is a compound of formula 1 but it is not clear is this the final product Applicants are referring to because the preamble states “A method for manufacturing the anthracene materials”.  “Anthracene materials” implies more than one product is being prepared since the term is plural but the product in claim 10 is only one species.  To overcome the rejection, Applicants are suggested to amend claim 10 so that it reads “A method for manufacturing an anthracene material ” if the compound dianthracenebenzimidazole” is the final product.

IV.	Objections

Claim Objections
Claims 1 and 2  are objected to because of the following informalities:  claim 1 contains the phrase “An anthracene material, having the structure of the following formula (1)”  which should read “An anthracene material having a structure of formula (1)”.  Claim 2 contains the phrase “the anthracene materials with the structure of the following formula (1)” which should read “ an anthracene material having a structure of formula (1)”.  In claim 1,  the “phenyl-napthoimidazole group” structure  and the (napthalen-1-yl)-benzoimidazole group” are partially omitted.   These structures need to be amended so the whole structure can be clearly visible.  Appropriate correction is required.

***The closet prior art is Yen, et al. (US 20200111971 A1) which teaches compounds such as 
    PNG
    media_image1.png
    144
    491
    media_image1.png
    Greyscale
(see page 19, compound 111, for example).  The novelty of the claimed compounds of formula 1 is the presence of variable R which has to be a bicyclic or polycyclic het ring system which has a five membered heteroaryl ring with at least 1 nitrogen atom. These groups defined in variable R are not found in the prior art.  

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626